Citation Nr: 0918184	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-14 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected gastroesophageal reflux disease (GERD) with hiatal 
hernia, to include a rating in excess of 10 percent prior to 
September 8, 2008, and a rating in excess of 30 percent as of 
September 8, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1969 to December 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran requested and was scheduled for a Travel Board 
hearing at the RO in St. Petersburg, Florida in May 2006.  VA 
received a letter from the Veteran in April 2006 indicating 
his intent to cancel his scheduled hearing.  As such, no 
Travel Board hearing has been performed for this claim.  


FINDINGS OF FACT

1.  Prior to September 8, 2008, the evidence demonstrates 
that the Veteran's hiatal hernia was manifested by some 
epigastric distress, pyrosis, and regurgitation; the 
preponderance of the evidence does not demonstrate that these 
symptoms were productive of considerable impairment of 
health.  

2.  As of September 8, 2008, the evidence demonstrates that 
the Veteran's hiatal hernia has been manifested by recurrent 
epigastric distress, pyrosis, regurgitation, and substernal 
pain, productive of considerable impairment of health; it has 
not been manifested by vomiting, material weight loss and 
hematemesis, or melena, productive of severe impairment of 
health.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a service-connected hiatal hernia, prior to 
September 8, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.114, Diagnostic Code 7346 (2008).  

2.  The criteria for a disability rating in excess of 30 
percent for a service-connected hiatal hernia, since 
September 8, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.114, Diagnostic Code 7346 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) were sent to the 
Veteran in May 2002 and April 2006.  The May 2002 letter was 
sent prior to the initial RO decision that is the subject of 
this appeal.  The May 2002 letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and information in his 
possession to the RO and informed of the need to show an 
increase in disability to establish a claim for an increased 
disability evaluation.  The April 2006 letter notified the 
Veteran of how VA determines a disability rating, including a 
need to show how the disability affected him and his 
employment, and it informed him of how VA determines the 
effective date for a claim.  Even though this letter was not 
provided until after the initial adjudication of the claim, 
it was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

The Board acknowledges that the above-described letters sent 
to the Veteran do not fully meet the requirements of Vazquez-
Flores and are not sufficient as to content and timing, 
creating a presumption of prejudice.  The letters failed to 
inform the Veteran of the specific criteria necessary to 
establish an increased disability rating under Diagnostic 
Code 7346.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the Veteran was provided with the rating 
criteria for Diagnostic Code 7346 in an April 2003 statement 
of the case (SOC).  Based on the evidence above, the Veteran 
can be expected to understand from the various letters from 
the RO what was needed to support his claim.  Moreover, in 
the Veteran's April 2003 notice of disagreement, the Veteran 
listed the specific criteria necessary for the next-higher 
disability rating under Diagnostic Code 7346, suggesting that 
the Veteran had actual knowledge of the applicable diagnostic 
code.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied.  Adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in August 2002 and September 2008, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical evaluations have also been 
incorporated into the evidence of record.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Diagnostic code 7346 provides ratings for hiatal hernia.  
Hiatal hernia with two or more of the symptoms for the 30 
percent rating of less severity is rated 10 percent 
disabling.  Hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.  38 C.F.R. § 4.114.

Ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 
7345 to 7348 will not be combined with each other.  A single 
rating will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher rating where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114. 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Increased Disability Ratings for Service-Connected Hiatal 
Hernia

The Veteran was granted service connection for hiatal hernia 
in a February 2000 rating decision.  A disability rating of 
10 percent was assigned, effective December 1, 1999.  In 
November 2001, VA received a claim from the Veteran seeking 
an increased disability evaluation for his hiatal hernia.  
This claim was denied in a September 2002 rating decision.  
The Veteran appealed this denial to the Board in April 2004, 
contending that he was entitled to the next-higher disability 
rating of 30 percent for his service-connected hiatal hernia.  
The Veteran was granted an increased disability rating of 30 
percent, effective September 8, 2008, in an October 2008 
rating decision following additional VA examination.  The 
Veteran has not indicated that he is satisfied with this 
rating.  As such, the Board must determine whether the 
Veteran is entitled to a disability rating in excess of 10 
percent for the period prior to September 8, 2008, and, 
whether he is entitled to a disability rating in excess of 30 
percent as of September 8, 2008.  

The Board will first address whether the Veteran is entitled 
to a disability rating in excess of 10 percent prior to 
September 8, 2008.  The Veteran was afforded VA examination 
for his hiatal hernia in August 2002.  The Veteran was noted 
to have gastroesophageal reflux disease (GERD) and hiatal 
hernia.  The examiner noted that the Veteran continues to 
have reflux symptoms and regurgitation.  His reflux symptoms 
were described as worse when the Veteran eats late or after 
he has gone to bed.  The examiner also noted a burning in the 
retrosternal area as well as coughing spells.  There was no 
evidence of weight loss or malnutrition, as the Veteran was 
found to have gained significant weight since his separation 
from the military and he reported having a good appetite.  
The Veteran denied difficulty swallowing, but did indicate 
that he occasionally felt food stuck in the epigastric area.  

The record reflects that the Veteran has also been treated by 
VA on an outpatient basis for this condition.  In May 2003, 
the Veteran reported for treatment with concerns about his 
hiatal hernia and complaints of worsening reflux.  Otherwise, 
the Veteran reported that he was doing "very well."  The 
Veteran denied chest pain, vomiting, nausea, and abdominal 
pain, and reported that he had not had a gastrointestinal 
(GI) evaluation since his symptoms had worsened.  It was 
noted that the Veteran seemed to be coughing quite a bit.  A 
diagnosis of GERD and hiatal hernia was assigned at this 
time.  

The Veteran was also seen by a VA nutritionist in June 2004.  
According to the nutritionist's report, the Veteran had a 
history of GERD and hiatal hernia.  The Veteran denied having 
any eating problems at this time and the nutritionist noted 
that he was gaining weight due to the fact that he was eating 
more and exercising less.  Likewise, during VA outpatient 
treatment in June 2006, the Veteran was noted to not be 
experiencing any weight loss.  

Additional treatment records from June 2006 note that the 
Veteran denied any abdominal pain, nausea, vomiting, diarrhea 
or constipation.  The Veteran again indicated that he had a 
good appetite.  The VA physician concluded that the Veteran 
was in no acute distress, and the Veteran reported feeling 
well overall with no new complaints.  

The record also contains a private endoscopy from April 2004.  
The Veteran was noted to have a history of persistent reflux 
symptoms.  Upon examination, the Veteran was found to have an 
unremarkable esophagus and an unremarkable stomach without 
any ulcers or erosion.  The duodenum was also found to be 
unremarkable, but a 5 centimeter (cm) hiatal hernia was 
noted.  The Veteran was diagnosed with a hiatal hernia, and 
was instructed to continue taking the medication Nexium to 
treat his symptoms.  

An additional private endoscopy was performed in August 2006.  
The esophageal mucosa was determined to be normal with no 
erythema or ulceration.  A 5 cm hiatal hernia was again 
identified, as well as one polyp in the mid-body of the 
stomach.  Two areas of the stomach were also noted to be 
erythematous and determined to probably be small 
telangiectasia.  No fresh or old blood was found, so the 
examiner concluded that these areas were incidental and did 
not require treatment.  The duodenal bulb was also noted to 
be normal.  The Veteran was diagnosed with hiatal hernia, 
gastric telangiectasia, and gastric polyp.  No mention was 
made regarding GERD or any symptoms of reflux.  There is no 
additional treatment of record until the Veteran's September 
8, 2008 VA examination, which will later be discussed in 
detail.  

Based on the above, the Board concludes that the Veteran is 
not entitled to a disability rating in excess of 10 percent 
at any time prior to September 8, 2008.  Under Diagnostic 
Code 7346, a 10 percent disability rating is warranted for a 
hiatal hernia with two or more of the symptoms for the 30 
percent rating, but of less severity.  Hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, is rated 30 percent disabling.  38 C.F.R. § 4.114.  

The above medical evidence establishes that the Veteran has 
epigastric distress, regurgitation, and pyrosis.  The Veteran 
was also noted to have a burning in the retrosternal area 
during his August 2002 VA examination.  However, subsequent 
treatment records do not indicate that this pain continued.  
Regardless, the evidence establishes that the Veteran suffers 
from at least two of the symptoms for the 30 percent rating 
under Diagnostic Code 7346.  To warrant a 30 percent 
disability rating, however, the evidence must establish that 
the Veteran's symptomatology was productive of considerable 
impairment of health.  

The evidence of record does not demonstrate that the Veteran 
suffered from considerable impairment of health prior to 
September 8, 2008.  The evidence indicates that the Veteran 
continued to have a good appetite and actually gained weight 
during this time period.  This suggests that the Veteran's 
symptoms did not impair the Veteran's ability to eat.  
Likewise, the Veteran reported on numerous occasions that his 
overall health was good.  Finally, the Veteran's private 
endoscopy from August 2006 noted that the Veteran had a 
normal esophagus and duodenal bulb.  The Veteran's hiatal 
hernia was again found to be 5 cm, which demonstrates that 
the size had not changed since it was previously measured 
during the Veteran's April 2004 private endoscopy.  
Therefore, the evidence does not suggest that the Veteran's 
symptomatology resulted in a considerable impairment of 
health at this time.  

The Board has also considered the statements provided by the 
Veteran in support of his claim.  According to the Veteran's 
November 2001 claim, the Veteran indicated that he was 
suffering from epigastric distress and regurgitation.  The 
Veteran again reported this in a September 2002 letter.  The 
Veteran also reported in his April 2003 notice of 
disagreement that he suffered from daily symptoms of 
dysphagia, pyrosis, regurgitation, coughing and chronic 
substernal pain.  The medical evidence of record supports the 
Veteran's reports of epigastric distress, pyrosis, 
regurgitation and coughing.  

The Board notes that the Veteran is competent to testify to 
symptoms not requiring medical expertise, such as 
regurgitation and pain.  However, the Veteran's claim is not 
being denied for lack of applicable symptomatology.  Rather, 
the next-higher disability rating of 30 percent is not 
warranted because the preponderance of the evidence does not 
demonstrate that the Veteran suffered from considerable 
impairment of health as a result of these symptoms prior to 
September 8, 2008.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 10 percent prior to 
September 8, 2008 must be denied.

The Board will now turn its attention to whether the Veteran 
is entitled to a disability rating in excess of 30 percent as 
of September 8, 2008.  In September 2008, the Veteran was 
afforded VA examination for his hiatal hernia.  The Veteran 
was noted to have intermittent reflux symptoms with 
remissions.  The Veteran was noted to have esophageal 
distress with moderate pain several times per week.  The 
Veteran also reported daily heart burn and pyrosis.  The 
Veteran also testified that he suffered from regurgitation 
several times per week.  The Veteran denied experiencing 
nausea, vomiting, or dysphagia.  There was also no evidence 
of significant weight loss, malnutrition, hematemesis or 
melena.  An endoscopic X-ray was taken during the 
examination, revealing a large hiatal hernia containing the 
fundus of the stomach.  A barium test was also performed, 
suggesting significant gastroesophageal reflux.  

The examiner diagnosed the Veteran with GERD with hiatal 
hernia and concluded that the Veteran's overall health was 
good.  The Veteran was noted to be working part-time at the 
time of examination.  The examiner noted that the Veteran's 
disability impacted his employment by resulting in increased 
absenteeism due to weakness, lack of stamina, fatigue and 
pain.  The examiner also concluded that the Veteran's 
disability prevented him from playing sports and had a 
moderate impact on his ability to exercise or take part in 
recreational activities.  

Based on the above examination, the RO increased the 
Veteran's disability rating to 30 percent, effective from the 
date of examination.  Hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated as 30 percent disabling.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.  The September 2008 examination revealed the 
presence of recurrent epigastric distress, pyrosis and 
regurgitation that had a considerable impact on the Veteran's 
health, impacting his employment and activities of daily 
life.  Therefore, the criteria for a 30 percent disability 
rating have been fully satisfied.  

The next-higher disability rating of 60 percent, however, is 
warranted for hiatal hernia with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  Id.  According to the September 2008 
VA examination, the Veteran did not have symptoms of 
vomiting, weight loss, hematemesis, or melena.  Further, the 
evidence does not suggest that the Veteran has suffered 
"severe" impairment of health as a result of his hiatal 
hernia.  The Veteran is capable of working part time, is 
still capable of performing activities of daily living 
independently such as travelling, shopping, and feeding, and 
has maintained his weight with no signs of malnutrition.  As 
such, the highest disability rating of 60 percent for hiatal 
hernia is not warranted.  

The Board has also considered whether there are any other 
diagnostic codes pertaining to the digestive system that 
could provide a more favorable outcome for the Veteran's 
claim.  However, upon review of the Schedule of Ratings for 
the Digestive System, there are no other diagnostic codes 
that would apply to the Veteran's claim or allow for a more 
favorable disability rating.  See 38 C.F.R. § 4.114.  

The Board does note that the facts of this case raise the 
issue of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b).  Section 3.321(b)'s purpose is to accord justice to 
veterans whose exceptional symptoms exceed the capacity of 
any relevant Diagnostic Codes to compensate him for his 
disability.  The rating schedule, however, will apply unless 
there are exceptional or unusual factors which render 
application of the schedule impractical.  Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  The veteran's disability must be 
so exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the schedular standards. The September 2008 VA examination 
notes that the veteran works part time and has not lost any 
time in the past 12 months due for any reason, which would 
presumably include his service-connected GERD.  The evidence 
also does not suggest that the Veteran has been frequently 
hospitalized due to this disorder, and as such, referral to 
the Compensation and Pension Service for extraschedular 
consideration (i.e. because the applicable Diagnostic Code 
does not adequately compensate the veteran for this 
disability) is not supported.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).

As a final matter, since the RO has assigned staged ratings 
to the Veteran's claim, the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) has been followed.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 30 percent for service-
connected hiatal hernia, as of September 8, 2008, must be 
denied.

ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected gastroesophageal reflux disease (GERD) 
with hiatal hernia, prior to September 8, 2008, is denied.  

Entitlement to a disability rating in excess of 30 percent 
for service-connected gastroesophageal reflux disease (GERD) 
with hiatal hernia, as of September 8, 2008, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


